Title: John Adams to the Comte de Sarsfield: A Translation, 6 May 1780
From: Adams, John
To: Sarsfield, Guy Claude, Comte de


      
       
        6 May 1780
       
      
      Yesterday I received, sir, the letter that you did me the honor to write. I thank you sincerely for the trouble you have taken to procure the book for me. I enthusiastically accept your proposal that I write to you in French so that I may profit from your corrections and that I should presume to correct your English. Friendship can be the only motive for this accord, since you already write so well in English, whereas I cannot write at all in French. You have proposed to lay all courtesies aside, but to that I cannot agree, for without them my French would be very poor indeed. Instead of “I am sometimes gone so far etc.,” I have sometimes gone so far etc.—for “When I will have the pleasure,” read, When I should have the pleasure. But for these minor changes, your letter is perfectly correct. I send, with a thousand thanks, my servant for the book, and have the honor to be most perfectly, sir, your &c
      
       John Adams
      
     